The right to remove a cause in which there is a controversy between a citizen of the state in which the suit is brought and a citizen of another state, from a state court to the circuit court of the United States, on the ground of prejudice or local influence, is given to the non-resident party by the third clause of s. 639, U.S. Rev. Sts., which is a reproduction of the act of congress of March 2, 1867. Under this act the petition for removal, accompanied with an affidavit that the petitioner has reason to believe and does believe that from prejudice or local influence he will not be able to obtain justice in the state court, may be filed at any time before the final hearing or trial of the *Page 244 
cause, unless the provision of the statute of 1867 is repealed by the act of congress of March 3, 1875. This question is settled by the decision of the supreme court of the United States in the recent case of Hess v. Reynolds, 113 U.S. 73. It is there held that the act of March 3, 1875, to determine the jurisdiction of the circuit courts and regulate the removal of causes from state courts, does not repeal or supersede all other statutes on those subjects, but only such as are in conflict with it; that the third clause of s. 639 of the Rev. Sts. is not abrogated or repealed, and that an application for removal under that clause may be made at any time before the trial or final hearing of the cause in the state court.
Petition granted.
ALLEN[,] J., did not sit: the others concurred.